DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Request for Continued Examination filed 07/02/2020. 
The status of the Claims is as follows:
Claims 2, 4 and 21 have been cancelled;
Claims 1, 3, 17  and 20have been amended;
Claims 22 and 23 are new;
Claims 1, 3, 5-20, 22 and 23 are pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2020 was filed after the mailing date of the Application on 09/20/2017.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-12, 14-17, 19, 20, 22 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dey et al. (US 20160342151; “Dey”).

Regarding Claim 1 Dey teaches an electric power tool (104) comprising: 
a motor (214); and 
a controller (226) configured to control the motor, 
wherein the controller (226) is configured to operate in at least: 
a normal mode (mode 1; Figs. 15A-D) and a measurement mode (automatic gear ratio change mode; Fig. 24), 
the normal mode (mode 1) is an operation mode that (1) controls the motor (214) so that the electric power tool (104) performs the electric power tool’s intended function (par 144) and (2) includes normal mode stages (starting speed, driving speed, finishing speed; Figs. 15A-D) having different control conditions related to the motor (214), (par 106-119)

the different control conditions include that the normal mode stages (starting speed, driving speed, finishing speed; Figs. 15A-D) each have a different predetermined motor rotation speed with respect to other stages of the normal mode stages (starting speed, driving speed, finishing speed; Figs. 15A-D) such that the target motor rotation speeds have a stepped relationship. (par 122)


Dey discloses at par 146 that the common stage (lower gear/higher torque stage) of the measurement mode (automatic gear ratio change mode) is the same as the specific stage since Dey discloses that when the gearbox is already in the lower gear the controller controls the tool to remain in lower gear) and when in the tool is in the automatic gear ratio change mode, the controller will control the tool to automatically shift to a lower gear/higher torque stage. 
Where Dey discloses that the finishing speed is lower than the driving speed; par 132 and the Examiner understands that in a multispeed gearbox a lower gear outputs a lower speed (finishing speed) and a higher torque; par 146. 

the common stage (lower gear/higher torque stage) of the measurement mode (automatic gear ratio change mode) starts more quickly (according to the motor current sensed; par 146) than the specific stage (finishing speed) (according to a number of impact blows par 123; or time par 132) of the normal mode (mode 1). (par 146-147)

Regarding Claim 3 Dey discloses the invention as described above. Dey further discloses the common stage (lower gear/higher torque stage) is a final stage of the measurement mode (automatic gear ratio change mode) (par 146-147) the specific stage (finishing speed) is a final stage of the normal mode (mode 1). (Figs. 15A-15D; par 107)

Claim 5 Dey discloses the invention as described above. Dey further discloses the normal mode (mode 1) is a mode employed for a screw tightening operation (par 106-107), and wherein the measurement mode (automatic gear ratio change mode) is a mode employed for measurement of a tightening torque (par 144-147). 

Regarding Claim 6 Dey discloses the invention as described above. Dey further discloses wherein the motor (214) is controlled to a rotation speed suitable for a final process of the screw-tightening operation in the specific stage (finishing speed) and the common stage (lower gear/higher torque stage). (par 106-107; 144-147)

Regarding Claim 7 Dey discloses the invention as described above. Dey further discloses the controller (226) is configured to switch to the measurement mode (automatic gear ratio change mode) at least partially based on a determination that a specific operation has been performed by a user (selecting on and off toggle, setting torque level ). (par 144-147)

Regarding Claim 8 Dey discloses the invention as described above. Dey further discloses the specific operation (selecting on and off toggle, setting torque level) includes a plurality of operations (selecting on and off toggle, setting torque level), and wherein the controller (226) is configured to switch to the measurement mode (automatic gear ratio change mode) at least partially based on a determination that the plurality of operations (selecting on and off toggle, setting torque level) have been performed in a specified order. (par 144-147)

Regarding Claim 9 Dey discloses the invention as described above. Dey further discloses the controller (226) is configured to switch to the measurement mode (automatic gear ratio change mode) at least partially based on a determination that a trigger switch (213) is on while a battery pack (215) is being attached (according to current sensed). (par 144-147)

Regarding Claim 10 Dey discloses the invention as described above. Dey further discloses the controller (226) is configured to switch to the measurement mode (automatic gear ratio change mode) at least partially based on: a determination that a trigger switch (213) is on while a battery pack (215) is being attached; and a determination that the trigger switch (213)  has been switched off after the battery pack (215) is attached. (par 144-147)

Regarding Claim 11 Dey discloses the invention as described above. Dey further discloses the controller (226) is configured to switch to the measurement mode (automatic gear ratio change mode) based on: a determination that a trigger switch (213) is on while a battery pack (215) is being attached (par 51); a determination that the trigger switch (213) has been switched off after the battery pack (215) is attached; and a determination that a lever (219) to switch a rotation direction of the motor (214) has been operated after the trigger switch (213) is switched off. (par 118-120)

Regarding Claim 12 Dey discloses the invention as described above. Dey further discloses the controller (226) is configured to switch to the measurement mode (automatic gear ratio change mode) based on a specified schedule. (par 144-147) Where the Examiner understands schedule to mean a plan for carrying out a process or procedure, since the specification has not disclosed any special or specific definition for the claimed schedule. 

Regarding Claim 14 Dey discloses the invention as described above. Dey further discloses the measurement mode (automatic gear ratio change mode) excludes at least one of the normal stages (starting speed, driving speed, finishing speed; Figs. 15A-D).

Claim 15 Dey discloses the invention as described above. Dey further discloses the measurement mode (automatic gear ratio change mode) includes only a single stage and the single stage is the common stage (lower gear/higher torque stage).

Regarding Claim 16 Dey discloses the invention as described above. Dey further discloses the controller (226) is configured to perform, the following steps: determining that a trigger switch (213) is on while a battery pack (215) is being attached; starting blinking of a light emitting diode (par 68); determining that the trigger switch (213) is off; terminating the blinking; determining that a lever (219) to switch a rotation direction of the motor (214) has been operated; and switching to the measurement mode (automatic gear ratio change mode). (par 133-138)

Regarding Claim 17 Dey discloses the invention as described above. Dey further discloses wherein, in the final stage (finishing speed) of the normal mode (mode 1; Figs. 15A-D), the motor (214) is controlled to a rotation speed lower than that in non-final normal mode stages (starting speed and driving speed). (Figs. 15A-D)

Regarding Claim 19 Dey discloses the invention as described above. Dey further discloses wherein the controller (226) is configured to switch to the normal mode (mode 1; Figs. 15A-D) after a specified time period (the time that it takes to reduce the motor current below the predetermined threshold) has elapsed in the measurement mode (automatic gear ratio change mode) (par 147-147)

Regarding Claim 20 Dey discloses a machine comprising:
a motor (214); and 
a controller (226) that controls the motor (214), wherein the controller (226) is configured to perform a mode switching process (par 146-147) that selects one of: 

determining that a trigger switch (213) is ON, setting a target rotation speed (par 104) to: 

a first stage speed (starting speed) for a predetermined first period of time, 
a second stage speed (driving speed) for a predetermined second period of time, and 
a last stage speed (finishing speed) for a predetermined third period of time beginning at a normal target start time, 
wherein the first stage speed (starting speed) is different than the second stage (driving speed) speed and the last stage speed (finishing speed), and 
wherein the second stage speed (driving speed) is different than the last stage speed (finishing speed), such that a stepped relationship (par 122) is formed by the first stage speed (starting speed), the second stage speed (driving speed) and the last stage speed (finishing speed), determining that at least one of the following conditions is satisfied: 
a trigger switch (213) is OFF (par 63), and 
a micro switch is ON indicating that a torque limiting mechanism has been initiated (par 147), and stopping the motor (214);  (par 111-126) 

wherein the measurement mode (automatic gear ratio change mode) includes: 
determining that a trigger switch (213) is ON, 
starting driving the motor (214), 
setting the target rotation speed to: 
the last stage speed (finishing speed) for a last period of time beginning at a measurement target start time, wherein the measurement target start time is less than the normal target start time, (par 104) 
determining that the following condition is satisfied: 


Regarding Claim 22 Dey discloses the invention as described above. Dey further discloses wherein: the common stage (lower gear/higher torque stage) ends at time t1 (the moment that the controller 226 determines the current is lower than a predetermined threshold) and the specific stage (finishing speed) starts at time t2 (par 134); and time t1 is before time t2 (par 134, 145-147) Where the controller can switch to the common stage (lower gear/higher torque stage) prior to the tool reaching the specific stage (finishing speed) and it can be seen in Fig. 25 that the common stage (lower gear/higher torque stage) ends before the specific stage (finish speed; 2525) begins. 

Regarding Claim 23 Dey discloses the invention as described above. Dey further discloses wherein: the controller (226) proceeds through the normal mode stages (starting speed, driving speed, finishing speed; Figs. 15A-D) without prompting by a user. (par 146) When the user has not selected the automatic gear ratio change mode. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dey (US 20160342151) in view of Lutz et al. (US 20150209951; Lutz).

Regarding Claim 18 Dey discloses the invention as described above. Dey further discloses wherein the controller (226) is configured to perform the following steps: determining that a trigger switch (213) is ON while a battery pack (215) is being attached; starting first blinking of a light emitting diode (par 68) at a first blinking rate (par 63-69); determining that the trigger switch (213) is OFF (par 37); determining that a lever (219) to switch a rotation direction of the motor (214) has been operated; (par 92) switching to the measurement mode (automatic gear ratio change mode); (par 147)

However, Dey does not expressly disclose starting second blinking of the light emitting diode at a second blinking rate that is not equal to the first blinking rate. 

Lutz teaches an electric power tool that includes a control (50a), operation modes and light emitting diode (22a; par 32) where the control (50a) controls the indication element (22a) to indicate different modes by blinking fast, slow or constant illumination providing characteristic information of operation modes to an operator for the purposes of improving the safety operating of the power tool. (par 8, 31-34) 

.  

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed controller that switches to the measurement mode upon determining that a specified date has been reached.

The Prior art does not teach an electric power tool with a controller that switches to the measurement mode upon determining that a specified date has been reached.

Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Response to Arguments
Applicant’s arguments with respect to Claims 1, 3, 5-20, 22 and 23 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant M. Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731